Citation Nr: 0314532	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and K.S.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from July 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO denied entitlement to a permanent 
and total disability rating for pension purposes.

The veteran presented oral testimony at a personal hearing in 
October 2002 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript is associated with the claims 
file.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

Under recently promulgated regulations, the veteran was 
notified in March 2003 by the Board of the passage of the 
VCAA and the obligations of VA with respect to the duty to 
assist and duty to notify regarding the information and 
evidence necessary to substantiate his claim.  See 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).

The veteran submitted Social Security Administration (SSA) 
records on which a favorable decision was made by the SSA.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), however, the U.S. Court of 
Appeals for the Federal Circuit (CAFC) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice".  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence. 

In this case, the RO has not issued a development letter 
consistent with the notice requirements of the VCAA on the 
issue of entitlement to a permanent and total disability 
rating for pension purposes.  The failure to do so amounts to 
a substantial oversight indicative of minimal RO development 
and accordingly compels remand for compliance with the notice 
and duty to assist provisions contained in the new law.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In addition, the CAVC has provided specific guidance on how a 
permanent and total disability rating for pension purposes 
should be adjudicated.  Brown v. Derwinski, 2 Vet. App. 444 
(1992); Abernathy v. Derwinski, 2 Vet. App. 391 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Talley v. 
Derwinski, 2 Vet. App. 282 (1992).

Among the instructions provided in the decisions of the CAVC 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities have not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
CAVC.  Id; see also 38 C.F.R. § 3.103(a) (2002).

The CAVC has also held that for each disability in a claim 
for pension benefits, the RO should discuss the diagnostic 
codes from the VA Schedule for Rating Disabilities used in 
denying a claim, and that a rating decision may not be based 
on an examination which was conducted before all relevant 
evidence was added.  See Roberts, supra.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should furnish the appellant a 
development letter on the issue of 
entitlement to a permanent and total 
disability rating for pension purposes 
consistent with the notice requirements of 
the VCAA, as clarified by Quartuccio, 
supra.

The RO should then conduct any necessary 
development brought about by the 
appellant's responses.  

3.  The RO should request the veteran to 
identify all disabilities which render him 
unemployable.



4.  The RO should also request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to his 
disabilities and pertinent to his claim 
for pension benefits.  38 U.S.C.A. § 
5103A; Kutscherousky v. West, 12 Vet. App. 
369 (1999).

After securing any necessary authorization 
or medical releases, the RO should make 
reasonable efforts to obtain legible 
copies of the veteran's complete treatment 
records from all sources adequately 
identified whose records have not 
previously been secured.  38 U.S.C.A. § 
5103A.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information that is not duplicative of 
evidence already received should be 
associated with the claims file.

5.  The RO should review the record on 
appeal in its entirety and identify each 
ratable disability shown therein, as well 
as any additional disabilities identified 
by the veteran.

The RO should then schedule a VA general 
medical examination for pension purposes, 
and any necessary special examinations, to 
assess the nature and severity of each 
disability (including those reported by 
the veteran), and to ascertain whether the 
veteran is unable to work for pension 
purposes as a result of such disabilities.




The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made available 
for review in conjunction with the 
examination(s).

Any further indicated special studies 
should be conducted pertaining to the 
above-mentioned disabilities, including 
any other disabilities noted.

The examiner(s) must furnish an opinion as 
to the manifestations and severity of each 
identified disability, and the effect of 
the veteran's disability/ies on his 
ability to work.  

The VA examiner(s) should state whether 
such disability/ies are susceptible to 
improvement through appropriate treatment.

The examiner(s) must determine whether 
these disabilities, alone or in 
combination render the veteran unable to 
work.

Any opinion(s) expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

The RO should evaluate all of the 
veteran's disabilities and assign a 
percentage evaluation for each.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to a 
permanent and total disability rating for 
pension purposes to include on an 
extraschedular basis consistent with the 
criteria under 38 U.S.C.A. §§ 1502(a)(1), 
1521(a) (West 1991); 38 C.F.R. §§ 
3.321(b)(2), 4.15, 4.16, 4.17, 4.25 
(2002).

This should include consideration of the 
"average person" standard, the 
"unemployability" standard, and 
extraschedular consideration.  The RO 
should also consider any other relevant 
provisions, including, but not necessarily 
limited to, 38 C.F.R. § 4.40, 4.45, and 
4.59, where appropriate.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations, including all diagnostic codes, pertinent to the 
issue currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, he is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for a permanent and 
total disability rating for pension purposes.  38 C.F.R. 
§ 3.655 (2002). 



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


